Exhibit 10.6

AMENDMENT NO. 1 TO SHAREHOLDERS’ AGREEMENT
This AMENDMENT NO. 1 TO SHAREHOLDERS’ AGREEMENT, dated as of August 21, 2014
(this “Amendment”), is between CHC Group Ltd., a Cayman Islands exempted company
(the “Company”), 6922767 Holding (Cayman) Inc., a Cayman Islands exempted
company (the “Shareholder”), and each of the other parties identified on the
signature pages hereto.
RECITALS
WHEREAS, the parties hereto previously entered into the Shareholders’ Agreement,
dated as of January 17, 2014, between the Company and First Reserve (the
“Shareholders’ Agreement”);
WHEREAS, in connection with the transactions contemplated by the Investment
Agreement, dated as of August 21, 2014, among the Company, Clayton, Dubilier &
Rice Fund IX, L.P., a Cayman Islands exempted limited partnership and Clayton,
Dubilier and Rice, LLC, a Delaware limited liability company (the “Investment
Agreement”), the First Reserve Parties and the Company desire to amend the
Shareholders’ Agreement as set forth herein; and
WHEREAS, pursuant to Section 5.3 of the Shareholders’ Agreement, the
Shareholders’ Agreement may be amended by a written instrument executed by the
Company and the other parties hereto.
AGREEMENT
NOW, THEREFORE, the parties agree as follows:
1.Capitalized Terms; Effective Date of this Amendment. Unless otherwise defined
herein, capitalized terms used herein and defined in the Shareholders’ Agreement
are used in this Amendment as defined in the Shareholders’ Agreement. This
Amendment shall be deemed effective as of the First Closing Date (as defined in
the Investment Agreement). Until the First Closing Date, the Shareholders’
Agreement (without giving effect to this Amendment) shall remain in full force
and effect. Thereafter, except as expressly amended herein, all other terms and
conditions of the Shareholders’ Agreement shall remain in full force and effect.
This Agreement shall terminate automatically without any action by any of the
parties hereto upon the termination of the Investment Agreement.
2.    Amendments to Shareholders’ Agreement.
(a)    Section 1.1 of the Shareholders’ Agreement is hereby amended by inserting
the following defined terms in appropriate alphabetical order:
““Adjusted Ordinary Shares” means at the time of determination (i) the issued
Ordinary Shares, (ii) Ordinary Shares issuable upon the conversion of issued
Preferred Shares and (iii) Ordinary Shares issuable upon the conversion of any
other issued convertible

        

--------------------------------------------------------------------------------



securities of the Company but only if at the time of determination the holder
thereof has the right to so convert such securities.”
““Information” has the meaning set forth in Section 3.3.”
““Investment Agreement” means the Investment Agreement, dated as of August 21,
2014, among the Company, Clayton, Dubilier & Rice Fund IX, L.P., a Cayman
Islands exempted limited partnership (the “Purchaser”) and Clayton, Dubilier and
Rice, LLC, a Delaware limited liability company.”
““Preferred Shares” means the preferred shares, of a nominal or par value of
$0.0001 per share, of the Company designated as “Convertible Preferred Shares.”
““Post-Closing Voting Agreement” means the Post-Closing Voting Agreement to be
entered into upon the First Closing (as defined in the Investment Agreement), as
amended.”
““Representatives” has the meaning set forth in Section 3.3.”
(b)    Section 2.1(b) of the Shareholders’ Agreement is hereby amended as
follows:
(i)    References in Section 2.1(b) to “Ordinary Shares” are hereby amended by
deleting such references where they appear therein and inserting references to
“Adjusted Ordinary Shares” in each such place.
(ii)    The first sentence of Section 2.1(b) is hereby amended by deleting the
phrase “Following the Closing Date, the First Reserve Designator shall have the
right, but not the obligation, to designate, and the individuals nominated for
election as Directors by or at the direction of the Board or a duly-authorized
committee thereof shall include, a number of individuals” and inserting the
phrase “Following the First Closing Date, the First Reserve Designator shall
have the right, but not the obligation, to designate a number of individuals for
election as Director”.

2
        

--------------------------------------------------------------------------------



(c)    A new Section 2.1(h) is hereby added to the Shareholders’ Agreement by
inserting:
“(h) The First Reserve Designator shall notify the Company of the identity of
the proposed First Reserve Designees, in writing, on or before the time such
information is reasonably requested by the Board or the Nominating and Corporate
Governance Committee for inclusion in a proxy statement for a meeting of
shareholders, together with all information about the proposed First Reserve
Designees as shall be reasonably requested by the Board or the Nominating and
Corporate Governance Committee.”
(d)    A new Section 2.1(i) is hereby added to the Shareholders’ Agreement by
inserting:
“(i) Notwithstanding anything to the contrary herein, the First Reserve
Designator shall not be entitled to designate any First Reserve Designee
pursuant to Section 2.1(a) to the Board if the Board or the Nominating and
Corporate Governance Committee reasonably determines that (i) the election of
such First Reserve Designee to the Board would cause the Company to not be in
compliance with applicable Law (but, if the compliance relates to the lack of
independence of the proposed First Reserve Designee, only, after receiving the
consent of the First Reserve Designator pursuant to Section 2.1(f), after first
increasing the size of the Board and appointing any necessary independent
Directors to fill such newly created vacancies) or (ii) such First Reserve
Designee has been involved in any of the events enumerated in Item 2(d) or (e)
of Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K under
the Securities Act or is subject to any order, decree or judgment of any
Governmental Authority prohibiting service as a director of any public company.
In any such case described in clauses (i) or (ii) of the immediately preceding
sentence, the First Reserve Designator shall withdraw the designation of such
proposed First Reserve Designee, and, subject to the requirements of this
Section 2.1(i), be permitted to designate a replacement therefor (which
replacement First Reserve Designee will also be subject to the requirements of
this Section 2.2(i)). Subject to applicable NYSE listing standards (or other
applicable requirements of any relevant stock exchange) or applicable Law, in no
event shall any such First Reserve Designee’s actual or potential lack of
independence resulting from its relationship with a First Reserve Entity be
considered to disqualify such First Reserve Designee from being a member of the
Board pursuant to Section 2.1.”
(e)    Section 3.1 of the Shareholders’ Agreement is hereby amended and replaced
in its entirety with the following:
“3.1 Books and Records; Access. Subject to applicable law, until the date on
which the First Reserve Designator is no longer entitled to designate a Director
to the Board pursuant to Section 2.1, the Company shall, and shall cause its
Subsidiaries to, upon Shareholder’s reasonable request, permit the Shareholder
and its designated representatives, at reasonable times and upon reasonable
prior

3
        

--------------------------------------------------------------------------------



notice to the Company, to review the books and records of the Company or any of
such Subsidiaries and to discuss the affairs, finances and condition of the
Company or any of such Subsidiaries with the officers of the Company or any such
Subsidiary; provided, however, that (i) such access shall not unreasonably
disrupt the operations of the Company or any of its Subsidiaries and (ii) the
Company shall not be required to disclose any privileged information of the
Company so long as the Company has used commercially reasonable efforts to enter
into an arrangement pursuant to which it may provide such information to the
Shareholder and the First Reserve Entities without the loss of any such
privilege.”
(f)    Section 3.2 of the Shareholders’ Agreement is hereby amended and replaced
in its entirety with the following:
“3.2 Certain Reports. Subject to applicable Law, until the date on which the
First Reserve Designator is no longer entitled to designate a Director to the
Board pursuant to Section 2.1, the Company shall deliver or cause to be
delivered to the Shareholder, at its request:
(i)    operating and capital expenditure budgets and periodic information
packages relating to the operations and cash flows of the Company and its
Subsidiaries that are provided to the Board or the boards of directors of the
Company’s Subsidiaries; and
(ii)    to the extent otherwise prepared by the Company, such other reports and
information as may be reasonably requested by Shareholder; provided, however,
that (i) the Company shall not be required to provide any reports or information
to the extent it would unreasonably disrupt the operations of the Company or any
of its Subsidiaries and (ii) the Company shall not be required to disclose any
privileged information of the Company so long as the Company has used
commercially reasonable efforts to enter into an arrangement pursuant to which
it may provide such information to the Shareholder and the First Reserve
Entities without the loss of any such privilege.”
(g)    A new Section 3.3 is hereby added to the Shareholders’ Agreement by
inserting:
“3.3 Confidentiality. The Shareholder and each First Reserve Party will hold,
and will cause its respective Affiliates and their respective directors,
managers, officers, employees, agents, consultants, auditors, attorneys,
financial advisors, financing sources and other consultants and advisors
(“Representatives”) to hold, in strict confidence, unless disclosure to a
regulatory authority is necessary in connection with any necessary regulatory
approval, examination or inspection or unless disclosure is required by judicial
or administrative process or by other requirement of law or the applicable
requirements of any regulatory agency or relevant stock exchange (in which case,
other than in connection with a disclosure in connection with a routine audit or
examination by, or document request from, a regulatory or self-regulatory
authority, bank examiner or auditor, the party disclosing such information shall
provide the other party with prior written notice of such permitted disclosure),
all non-public records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the Company or any
of its Subsidiaries furnished to it by or on behalf of the Company or any of its
Subsidiaries pursuant to this Agreement (except to the extent that such
information can be shown by the party receiving such Information to have been
(1) previously known by such party from other sources, provided that such source
was not known by such party to be bound by a contractual, legal or fiduciary
obligation of confidentiality to the other party, (2) in the public domain
through no violation of this Section 3.3 by such party or (3) later lawfully
acquired from other sources by the party to which it was furnished), and no such
party shall release or disclose such Information to any other person, except its
Representatives; provided, that nothing herein, or in any confidentiality
agreement with the Company entered into prior to the date hereof, shall prevent
the Shareholder from disclosing Information on a confidential basis to (i) any
advisory committee made up of its or any of its Affiliates’ direct or indirect
limited partners, (ii) in connection with any syndication of any indirect equity
interest in the Company issued by any First Reserve Entity to any prospective
limited partners or other equity investors and/or their respective
Representatives or (iii) any proposed transferee of any Preferred Shares or
Ordinary Shares owned by any of the First Reserve Parties in connection with any
Transfer that is permitted under this Agreement.”
(h)    The proviso in the second sentence of Section 5.5 of the Shareholders’
Agreement is hereby replaced in its entirety by inserting the following:
“provided, however, that, without the prior written consent of the Company, a
First Reserve Party may assign this Agreement to a Controlled Affiliate of any
First Reserve Party that becomes a party hereto.”
(i)    Section 5.6 of the Shareholders’ Agreement is hereby replaced in its
entirety by inserting the following:
“5.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.”
(j)    Section 5.7 of the Shareholders’ Agreement is hereby replaced in its
entirety by inserting the following:
“5.7 Jurisdiction. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the state and federal courts located in
the Borough of Manhattan, State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. The parties hereby irrevocably and unconditionally consent
to the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such action, suit or proceeding and irrevocably waive, to the
fullest extent permitted by law, any objection that they may now or hereafter
have to the laying of the venue of any such action, suit or proceeding in any
such court or that any such action, suit or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such
action, suit or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in this Section 5.7 shall be deemed effective service of process on
such party. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.”
(k)    The first sentence of Section 5.9 of the Shareholders’ Agreement is
hereby amended by inserting the following after the words “This Agreement”:
“(together with the Post-Closing Voting Agreement)”
3.    Consent to Increase in Number Directors. Pursuant to Section 2.1(f) of the
Shareholders’ Agreement and Article 93 of the Company’s Articles of Association,
the First Reserve Designator hereby consents to the increase of the size of the
Board to 10 members in connection with the transactions contemplated by the
Investment Agreement, and the Company hereby acknowledges such consent.
4.    Resignation of First Reserve Designee. On or prior to the First Closing,
the First Reserve Parties shall cause one First Reserve Designee to resign from
the Board, effective as of the First Closing Date.
5.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by the parties to it on separate counterparts, each of which shall be an
original but all of which together shall constitute one and the same instrument.
7.    References. Upon the effectiveness of this Amendment as set forth in
Section 1, all references in the Agreement or in other documents related to the
Shareholders’ Agreement shall be deemed to be references to the Shareholders’
Agreement as modified by this Amendment.
[Signature page follows]







4
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.


COMPANY:


CHC GROUP LTD.




By: /s/ Michael J. O’Neill            
Name:    Michael J. O’Neill
Title:    Senior Vice President and Chief Legal Officer





[Signature Page to Amendment No. 1 to Shareholders’ Agreement]
        

--------------------------------------------------------------------------------





SHAREHOLDER:


6922767 HOLDING (CAYMAN) INC.




By: /s/ Dod E. Wales            
Name:    Dod E. Wales
Title:    Director




FIRST RESERVE PARTIES:


HORIZON ALPHA LIMITED
    
    
By: /s/ Dod E. Wales            
Name:    Dod E. Wales
Title:    Director






FR XI HORIZON CO-INVESTMENT I, L.P.
By:    FR XI Offshore GP, L.P., its general partner
By:    FR XI Offshore GP Limited, its general partner




By: /s/ Jeffrey Quake            
Name:    Jeffrey Quake
Title:    Authorized Signatory
    
    
FR XI HORIZON CO-INVESTMENT II, L.P.    
By:    FR XI Offshore GP, L.P., its general partner
By:    FR XI Offshore GP Limited, its general partner
    
    
By: /s/ Jeffrey Quake            
Name:    Jeffrey Quake
Title:    Authorized Signatory

[Signature Page to Amendment No. 1 to Shareholders’ Agreement]
        